Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page 1 of 7

CLARE E. CONNORS 7936
Attorney General of Hawaii

CARON M. INAGAKI 3835
RYAN M. AKAMINE 4358

Deputy Attorneys General
Department of the Attorney
General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
e-mail: Caron.M.Inagaki@hawaii.gov
Ryan.M.Akamine @ hawaii.gov

Attorneys for Defendants
CLARE E. CONNORS and

AL CUMMINGS, in their official capacities

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

ANDREW TETER and
JAMES GRELL,

Plaintiffs,
Vv.

CLARE E. CONNORS, in her
Official Capacity as the Attorney
General of the State of Hawaii, and
AL CUMMINGS, in his Official
Capacity as the State Sheriff Division
Administrator,

Defendants.

 

 

798737_1

Civil No. CV19-00183-ACK-WRP

DEFENDANTS CLARE E. CONNORS
AND AL CUMMINGS’, IN THEIR
OFFICIAL CAPACITIES, REPLY IN
SUPPORT OF MOTION FOR
SUMMARY JUDGMENT [ECF 36];
CERTIFICATE OF SERVICE

Judge: Honorable Alan C. Kay
Trial: June 16, 2020 at 9:00 AM
Hearing: April 28, 2020 at 11:00 AM

PagelD #: 589
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page 2of7 PagelD #: 590

DEFENDANTS CLARE E. CONNORS AND AL CUMMINGS’,
IN THEIR OFFICIAL CAPACITIES, REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT [ECF 36]

Defendants’ motion for summary judgment [ECF 36] asks this Court to find
that there are no genuine issues of material fact, and as a matter of law Hawaii
Revised Statutes (“HRS”) § 134-53, pertaining to butterfly knives, is facially
constitutional. Plaintiffs oppose this request and argue that the statute is facially
unconstitutional because knives are the most common of arms, that butterfly
knives are not dangerous and unusual or like switchblades, and that HRS § 134-53
does not meet constitutional muster. Plaintiffs argue that this Court should apply
strict scrutiny review of the statute, but they also argue that the statute doesn’t
survive intermediate scrutiny review. Defendants’ position is that butterfly knives
are dangerous and unusual and therefore not subject to the Second Amendment,
but if this Court finds otherwise, the appropriate constitutional review is
intermediate scrutiny and the statute is constitutional.

Plaintiffs discount Hawaii’s legislative history regarding the butterfly knife
statute. They say that Hawaii’s history is hardly a noble pedigree, and that
Hawaii’s history on weapons regulation is utterly irrelevant here, even though this
Court’s statutory review properly includes a review of the legislative history.

Plaintiffs say that butterfly knives are not dangerous and unusual, even though that

was in fact the Hawaii State Legislature’s findings in support of HRS § 134-53. It

798737_1 2
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page3of7 PagelD#: 591

should be noted that Defendants are not arguing that the enactment of the butterfly
statute was unopposed. The Hawaii State Legislature received testimony in support
of the butterfly knife statute from the Department of the Prosecuting Attorney of
the City and County of Honolulu, the Honolulu Police Department, and a private
citizen, and opposing testimony from the Office of the Public Defender and the
Pedoy School of Escrima (a martial arts school), and after considering all of the
testimony the legislature moved to enact HRS § 134-53.

Plaintiffs’ citations to the legislative testimony opposing the measure did not
necessarily contradict the legislative finding in support of the law. For example,
“Because its blade can be concealed inside the two handles, it has become the
easiest to carry knife. So, people prefer carrying it in the pocket as their primary
self defense weapon. It works brilliantly as the defense weapon. Since it is quick,
the blade can be deployed at once.” See ECF 51-1, PageID #455-456. This
description supports the butterfly knife also being used as an offensive weapon by
criminals and gang members. Similarly, the references to martial arts weapons is
not just a reference to defensive use, but can also be a reference to offensive use by
criminals and gang members.

Butterfly knives are a subset of knives. Just as switchblades are a subset of
knives. The Hawaii State Legislature sought to ban the two subsets of knives

through HRS § 134-52. But when the Hawaii Supreme Court in Interest of Doe, 73

798737_1 3
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page4of7 PagelD#: 592

Haw. 89, 828 P.2d 272 (1992), found that a butterfly knife did not fit within the
descriptive definition in the switchblade statute, the legislature sought a correction
of this purported legal ambiguity by making it clear that it intended to make
butterfly knives illegal, and enacted HRS § 134-53.

This is not a case where the Hawaii State Legislature intended to make a
pocket knife a switchblade, or a butterfly knife as Plaintiffs seem to suggest by
their analogy to the California case of People v. Castillolopez, 63 Cal. 4th 322,
332, 371 P.3d 216, 221, 202 Cal. Rptr. 3d 703, 710, 2016 Cal. LEXIS 3754, *17
(referencing § 21510. Possession, carrying, sale, loan or transfer of switchblade
knife prohibited, Cal. Penal Code § 21510 (West)). See ECF 51-1, PageID #457.
But it is interesting that when interpreting the predecessor statute to Cal. Penal
Code § 21510 (West), a California court found that certain butterfly knives fit the
penal definition of switchblades. See People ex rel. Mautner v. Quattrone, 211
Cal.App.3d 1389, 1398, 260 Cal.Rptr. 44, 47 (Ct. App. 1989) (“The butterfly knife
may require more steps to operate than the steps needed to open the gravity knife,
but it is the speed and ease of operation that concerned the Legislature. The
butterfly knife is opened rapidly with one hand and is ready for use; any distinction
based on a difference of a fraction of a second would run contrary to the objective
behind the statute. (See generally, People v. Aston, supra, 39 Cal.3d at pp. 490-

491, 216 Cal.Rptr. 771, 703 P.2d 111.) We conclude the butterfly and Tekna

798737_1 4
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page5of7 PagelD#: 593

knives at issue are illegal switchblades as defined by the statute.”) The predecessor
statute was § 653k. Switch-blade knife having blade longer than two inches;
possession in motor vehicle; carrying; sale or disposition; definitions, Cal. Penal
Code § 653k (West), which was repealed and updated effective January 1, 2012,
without substantial change, by three new sections: Cal. Penal Code § 21510
(West); § 17235. Switchblade knife defined, Cal. Penal Code § 17235 (West); and,
§ 16965. Passenger’s or driver’s area defined, Cal. Penal Code § 16965 (West).
See also, People v. Ontiveros, No. B256147, 2015 WL 2148952, at *9 (Cal. Ct.
App. May 7, 2015) (“A butterfly or switchblade knife is not illegal, unless its blade
is two or more inches long. (§ 21510.)”)

Here, the State of Hawaii’s interest and purpose of the statute was clearly
articulated as public safety, by enacting a ban on certain specific knives which are
preferred because they are easy to conceal and are more intimidating when
brandished, and are found to be used by criminals and gang members. Only
butterfly knives specifically defined as “a knife having a blade encased in a split
handle that manually unfolds with hand or wrist action with the assistance of
inertia, gravity, or both,” are prohibited. It doesn’t matter that common folding
knives are just as concealable and open faster than butterfly knives. See ECF 51-1,
PageID #468. Logically, if a knife does not fit the definition of a butterfly knife, it

arguably is not illegal.

798737_1 5
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page6of7 PagelD#: 594

In the event this Court does not agree that butterfly knives are dangerous and
unusual, and finds that knives are arms under the Second Amendment,
intermediate scrutiny applies and this Court should grant Defendants’ motion by
applying the Ninth Circuit’s two-step analysis in Jackson v. City & County of San
Francisco, 746 F.3d 953, 960 (9th Cir. 2014). There is no legal reason for this
Court to impose strict scrutiny and the First Amendment Doctrine of Underbreath
or underinclusivity, as suggested by the Plaintiffs. See ECF 51-1, PageID #466-
467.

The government’s objective in banning butterfly knives was to protect
public safety by reducing access to such weapons by criminals and gang members,
which is clearly a significant, substantial, or important state interest. There is a
reasonable fit between the challenged regulation and the asserted objective in that
HRS § 134-53 bans only specifically defined butterfly knives and is not a complete
ban on all knives. This Court should apply State v. Murillo, 347 P.3d 284 (N.M.
Ct. App. 2015) and not State v. Hermann, 2015 WI App 97, 366 Wis.2d 312, 873
N.W.2d 257, as argued by Plaintiffs. Plaintiffs argue that Murillo did not take into
account possession of the switchblade in the home, when in fact it did:

Defendant points out that Section 30-—7-8 does not
provide exceptions for places where a switchblade might
be carried or for the length of the blade. Defendant
argues, in essence, that although regulation of

switchblades might be permissible, the categorical ban
instituted by Section 30—7-8 is *290 unconstitutional.

798737_1 6
Case 1:19-cv-00183-ACK-WRP Document 57 Filed 04/14/20 Page 7of7 PagelD#: 595

We do not agree. While the statute might be
characterized as prohibiting an entire class of arms
(switchblades), it might equally be characterized as a ban
on a mere subset of a type of arms (knives) that is itself
peripheral to self-defense or home security. Ultimately,
Defendant's point is semantic and beside the point. The
real issues are: (1) the degree of the burden placed on the
right to keep and bear arms, which, in this case, is
unsubstantial and (2) the distance from the core of the
right, which, in this case, is remote. The fact that the
statute effects a categorical ban is not, of itself, decisive.

State v. Murillo, 2015-NMCA-046, { 14, 347 P.3d 284, 289-90.
IV. CONCLUSION
Based on the legislative history of the statute and arguments presented,
Defendants ask this Court to find that HRS § 134-53 is facially constitutional, and
respectfully request that this Court grant their motion for summary judgment.
Dated: Honolulu, Hawaii, April 14, 2020.
STATE OF HAWAII

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Ryan M. Akamine

CARON M. INAGAKI
RYAN M. AKAMINE
Deputy Attorneys General

 

Attorneys for Defendants
CLARE E. CONNORS and

AL CUMMINGS, in their official
capacities

798737_1 7
